                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BRENDA VELAR,

             Plaintiff,
v.                                      Case No. 8:19-cv-717-T-33AAS

KOHL’S CORPORATION and KOHL’S
DEPARTMENT STORES, INC.,

          Defendants.
______________________________/

                                    ORDER

        Defendants   Kohl’s    Corporation   and   Kohl’s   Department

Stores, Inc. removed this personal injury case on March 25,

2019,    asserting    that    the   requirements   for   this   Court’s

exercise of diversity jurisdiction have been satisfied.             As

discussed below, the Court sua sponte determines that it lacks

subject matter jurisdiction over this action and remands this

case to state court.

I.      Legal Standard

        Before delving into the merits of any case, this Court

must determine “whether subject-matter jurisdiction exists,

even in the absence of a challenge from any party.” Arbaugh v.

Y&H Corp., 546 U.S. 500, 514 (2006). Indeed, “it is well

settled that a federal court is obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be

lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,
410 (11th Cir. 1999). “Without jurisdiction the court cannot

proceed at all in any cause.” Id.

     Under 28 U.S.C. § 1441, a defendant can remove an action

to a United States District Court if that court has original

jurisdiction over the action. 28 U.S.C. § 1441(a). United

States District Courts have original jurisdiction over all

civil actions between parties of diverse citizenship where the

amount    in    controversy     exceeds       $75,000.    See   28   U.S.C.     §

1332(a).        Removal   is   proper        if   the   complaint    makes    it

“facially apparent” that the amount in controversy exceeds

$75,000. Williams v. Best Buy, Co., 269 F.3d 1316, 1319 (11th

Cir. 2001).        Removal is also appropriate when an amended

pleading,      motion,    or   “other       paper”   establishes     that     the

jurisdictional      requirements        are       satisfied.    28   U.S.C.    §

1446(b)(3).

     In removed cases, 28 U.S.C. § 1447(c) specifies, “If at

any time before final judgment it appears that the district

court lacks subject matter jurisdiction, the case shall be

remanded.”       Removal statutes are strictly construed against

removal. Shamrock Oil & Gas Co. v. Sheets, 313 U.S. 100, 108

(1941).        Any doubt as to propriety of removal should be

resolved in favor of remand to state court.                 Butler v. Polk,

592 F.2d 1293, 1296 (5th Cir. 1979).

                                        2
II.    Discussion

       In the Notice of Removal, Kohl’s predicates federal

jurisdiction on the diversity provisions of 28 U.S.C. § 1332.

“For federal diversity jurisdiction to attach, all parties

must be completely diverse . . . and the amount in controversy

must       exceed   $75,000.”    Underwriters         at    Lloyd’s      London    v.

Osting-Schwinn,         613    F.3d    1079,        1085    (11th    Cir.    2010).

Although       Kohl’s   has    made    an       adequate    showing      concerning

complete diversity of citizenship between the parties, the

Notice       of   Removal     does    not       satisfy    the   Court    that    the

jurisdictional amount has been satisfied.1                          Likewise, the

Complaint sheds little light on the amount in controversy.

       In her Complaint, Velar claims that while shopping at a

Lutz, Florida Kohl’s, she “struck her head on a digital sign

and its support bar which protruded into the aisle where she

was shopping.” (Doc. # 1-1            ¶ 13).       She maintains, “This is an

action for damages for a sum in excess of fifteen thousand

dollars ($15,000.00).” (Id. at ¶ 1). Velar claims that Kohl’s

negligence:



       1
      In the Notice of Removal, Kohl’s explains that it is a
citizen of both Delaware and Wisconsin while Velar is a
citizen of Florida. (Doc. # 1 at ¶ 16).

                                            3
     caused [her] to suffer serious and permanent
     injuries. That as a proximate result of the said
     serious and permanent injuries, [Velar] has in the
     past and will in the future suffer much mental and
     physical pain and suffering, has suffered in the
     past and will suffer in the future the inability to
     lead a normal life, and has been caused in the past
     and will be caused in the future to spend sums of
     money for doctors, hospitals, nursing and other
     remedial treatment in an endeavor to cure herself
     of the injuries so caused and suffered through the
     negligence of Defendant.

(Id. at ¶ 28).

     Absent from the Court’s file are any medical reports or

other evidence bearing on the nature and extent of Velar’s

claimed injury. Instead, Kohl’s sole basis for the removal of

this case is Velar’s responses to Requests for Admissions

regarding damages.   There, Velar “admits” that “the amount of

total damages Plaintiff is seeking to recover in this action

exceeds the sum of seventy-five thousand dollars.” (Doc. # 1-2

at 2; 1-3 at 2).

      As previously stated, the Complaint alleges damages “in

excess” of $15,000 dollars. Without any further specificity on

damages, Kohl’s, as the removing party, bears the burden of

proving, by a preponderance of the evidence, that the amount

in controversy is in excess of $75,000. See Lowery v. Ala.

Power Co., 483 F.3d 1184, 1208 (11th Cir. 2007). The removing

defendant bears the burden of establishing facts that support


                               4
federal jurisdiction. See Allen v. Toyota Motor Sales, U.S.A.,

Inc., 155 Fed. App’x 480, 481 (11th Cir. 2005). “A conclusory

allegation in the notice of removal that the jurisdictional

amount is satisfied, without setting forth the underlying

facts supporting such an assertion, is insufficient to meet

the defendant’s burden.” Williams, 269 F.3d at 1319-20.

     Here, Kohl’s postulates that Velar’s admissions made in

response to discovery establish the amount in controversy.

Such admissions certainly can carry the day when they are

detailed     and   contain   substantive   factual   information.

However, the admissions and denials before the Court are

devoid of the kind of factual information that is necessary to

make a jurisdictional finding.

     Velar’s responses do not satisfy the Court that the

amount in controversy is satisfied because “a plaintiff’s mere

concession that the amount-in-controversy exceeds $75,000 is

insufficient.” Eckert v. Sears, Roebuck & Co., No. 8:13-cv-

2599-T-23EAJ, 2013 U.S. Dist. LEXIS 149561, *3 (M.D. Fla. Oct.

17, 2013).    There, the court explained:

     The court has an obligation to determine that the
     requisite jurisdictional amount is satisfied and
     that inquiry is independent of the parties’
     assertions or desires to litigate in federal court.
     Allowing the parties to invoke jurisdiction by
     merely claiming in concert that the amount-in-
     controversy exceeds the jurisdictional requirement

                                 5
     is tantamount to allowing the parties to consent to
     removal jurisdiction. Thus, although a plaintiff
     may stipulate to an amount less than the
     jurisdictional minimum to avoid removal, the
     converse is not true.      Jurisdiction cannot be
     assumed without further inquiry based on the
     plaintiff’s stipulation that the plaintiff is
     seeking more.

Id. at *3-4 (internal citations and quotation marks omitted).

     Here, as in Eckert, Velar’s responses to requests for

admissions (1) offer no factual basis to support that the

amount   in   controversy   requirement   is   satisfied;   (2)   are

nothing more than legal conclusions; and (3) fail to relieve

the removing defendant of the obligation to demonstrate facts

supporting     the   existence   of   federal     subject    matter

jurisdiction. Accord Wood v. Wal-Mart Stores, E. LP, No. 8:16-

cv-3477-T-33AAS, 2016 U.S. Dist. LEXIS 178524, at *2 (M.D.

Fla. Dec. 27, 2016)(remanding slip and fall action when

removal was predicated upon plaintiff’s “admission” that she

alleged damages in excess of $75,000 because “jurisdictional

objections cannot be forfeited or waived”)(citing Eckert, 2013

U.S. Dist. LEXIS 149561, at *3); Younkman v. Dillard’s, Inc.,

No. 2:15-cv-361-FtM-99DNF, 2015 U.S. Dist. LEXIS 99734, at *6

(M.D. Fla. July 30, 2015)(noting that “a Notice of Removal

must plausibly allege the jurisdictional amount, and the mere

refusal to admit that the amount is less than $75,000 is


                                 6
insufficient.”)(internal citation omitted); Martinez v. First

Liberty Ins. Corp., No. 8:14-cv-3148-T-23AEP, 2015 U.S. Dist.

LEXIS 69001, at *3 (M.D. Fla. May 28, 2015)(remanding breach

of contract action when notice of removal was predicated on

plaintiff’s admission that the amount in controversy exceeded

$75,000, but provided no factual basis in support of that

legal conclusion).

     Kohl’s, as the removing party, has not shown by a

preponderance of the evidence that the amount in controversy

plausibly exceeds $75,000. Therefore, the Court remands the

case to state court because “it appears that the district

court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c).

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     This action is remanded under 28 U.S.C. § 1447(c) for

lack of federal subject matter jurisdiction. The Clerk is

directed to remand this case to state court. After remand has

been effected, the Clerk shall CLOSE THIS CASE.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

26th day of March, 2019.




                              7
